Citation Nr: 1032520	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
psychiatric disability diagnosed as dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the U.S. Army from 
May 1943 to May 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 rating 
decision issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted the appellant's 
claim for an increased disability rating for his psychiatric 
disability and assigned a 30 percent evaluation, effective from 
May 31, 2007 (the date of the claim).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was 
last afforded a VA psychiatric examination in September 2007.  
That September 2007 VA examination yielded a diagnosis of 
dysthymia, characterized as mild to moderate.  The examiner 
assigned the appellant a current Global Assessment of Functioning 
(GAF) score of 60.  Subsequent to that examination, the Veteran's 
spouse was diagnosed with cancer and died on December [redacted], 2008.  
The evidence of record reflects that the appellant reported 
increased depression in relation to his wife's illness and death.  
The Veteran has also reported new symptoms, i.e., panic attacks 
and increased difficulty with memory, both short-term and long-
term.  

In the August 2010 informal hearing presentation, the appellant's 
representative requested that the case be remanded for a current 
psychiatric examination.  The representative asserted that a 
Veteran's statement that his condition has worsened is sufficient 
to trigger the scheduling of a VA examination.  

The evidence of record indicates that the Veteran's service-
connected dysthymia may have increased in severity since the most 
recent VA examination in September 2007.  In addition, an August 
2009 VA neurology consultation note indicates that the Veteran 
might have some mild cognitive impairment (MCI); however, the 
evidence of record does not provide a basis for the Board to 
distinguish between symptoms of the appellant's service-connected 
dysthymia and other mental impairment that may be present, 
including MCI.  When it is not possible to separate the effects 
of a service-connected psychiatric disorder from a non-service-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt) dictates that all signs 
and symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Therefore, the Board finds that another VA examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the appellant has received treatment for his 
dysthymia at VA facilities.  As this could reflect the extent and 
severity of the psychiatric disability, VA is therefore on notice 
of records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain all of 
the relevant VA treatment records generated since 2007 and not 
already of record, as well as any private records, and associate 
said records with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims has stated that the 
Board's task is to make findings based on evidence of record - 
not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the appellant to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent have 
been accomplished. 

2.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA, or other 
government) who have treated him for his 
dysthymia and memory problems since 2007.  
After securing the necessary release(s), 
obtain such records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, document 
the attempts made, inform the appellant of 
the negative results, and give him the 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the Veteran for a VA psychiatric 
examination in order to determine the 
nature and extent of his service-connected 
dysthymia.  All appropriate testing should 
be accomplished.

a.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
psychiatrist should review the 
appellant's entire psychiatric history 
in order to construct an overall 
picture of his psychiatric status over 
the years.  Distinctions between 
symptoms of service-connected and non-
service-connected psychiatric 
disorders/organic brain impairment 
should be noted.

b.  To the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due to 
the service-connected dysthymia 
disability, as compared with the 
impairment due to other psychiatric 
disorders and/or physical disabilities, 
including MCI/organic brain 
syndrome/dementia.  The psychiatrist 
should express an opinion as to what 
portion of the appellant's psychiatric 
symptomatology is attributable to only 
his service-connected dysthymia 
disability and what portion is 
attributable to non-service-connected 
pathology.  

c.  Based on a review of the claims 
files and the examination findings, the 
examiner is in particular requested to 
offer an opinion regarding the severity 
of each diagnosed psychiatric disorder 
and the extent to which each diagnosed 
psychiatric disorder affects the 
Veteran's ability to work.  The 
examiner should describe how the 
symptoms of the service-connected 
dysthymia disability have affected the 
Veteran's social and industrial 
capacity since 2007.  

d.  If the impairment associated with 
the service-connected dysthymia 
disability cannot be distinguished from 
that caused by any non-service-
connected condition, the examiner 
should so state and explain the reasons 
for that conclusion.

e.  The examining psychiatrist should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected dysthymia disability 
for the years from 2007 to the present.  

f.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the psychiatrist should clearly and 
specifically so specify in the report, 
and explain why this is so.  In this 
regard, if the psychiatrist concludes 
that there is insufficient information 
to provide an opinion concerning the 
severity of the Veteran's dysthymia 
without result to mere speculation, the 
psychiatrist should state whether the 
inability to provide a definitive 
opinion was due to a need for further 
information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the appellant's 
dysthymia.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).

5.  Upon receipt of the examination report, 
conduct a review to verify that all 
requested opinions have been provided.  If 
information is deemed lacking, refer the 
report to the examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

6.  If the psychiatrist determines that 
neuropsychological testing and/or a 
neurological examination is needed before 
the requested opinions can be rendered, 
schedule the appellant for such testing 
and/or examination.

7.  Thereafter, re-adjudicate the claim on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories.

8.  If the benefit sought on appeal remains 
denied, provided a supplemental statement 
of the case (SSOC), containing notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

